Citation Nr: 1502490	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  10-04 174A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, including as secondary to service-connected disabilities.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to September 1969.  

This appeal to the Board of Veterans' Appeals (Board/BVA) originated from August 2009 and September 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

As support for these claims, the Veteran and his wife testified at a videoconference hearing in February 2014 before the undersigned Veterans Law Judge (VLJ) of the Board.  

In an April 2014 decision, the Board granted a 70 percent rating for the Veteran's service-connected posttraumatic stress disorder (PTSD) and determined that new and material evidence had been submitted to reopen his previously-denied claim of entitlement to service connection for sleep apnea.  But after reopening, rather than immediately readjudicating this claim on its underlying merits, the Board instead remanded this claim to the RO for further development.

Meanwhile, the Veteran appealed the Board's April 2014 decision to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  In November 2014, the Court granted a Joint Motion for Partial Remand, vacating the Board's decision solely as to the extent the Board had denied consideration of entitlement to a TDIU.  As explained in more detail below, the Joint Motion for Partial Remand directed the Board to discuss whether the evidence of record raises the additional issue of derivative entitlement to a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for a TDIU is not a separate 'claim' for benefits, rather, part and parcel of the determination of the initial rating for a disability).  

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS), so is paperless.

These claims require further development before being decided on appeal, however, so the Board is remanding them to the Agency of Original Jurisdiction (AOJ).


REMAND

As concerning the claim of entitlement to service connection for sleep apnea, the Board remanded this claim to the RO via the Appeals Management Center (AMC) in April 2014 to provide the Veteran a VA compensation examination for a medical opinion.  In particular, in the remand the examiner was requested to provide a medical nexus opinion concerning the likelihood that the Veteran's sleep apnea had first manifested during his active duty service from December 1967 to September 1969 or is otherwise related or attributable to his military service.  The examiner was also asked to comment on the likelihood that the Veteran's sleep apnea was alternatively caused or is being aggravated by any of his 
service-connected disabilities, namely, his PTSD, diabetes mellitus, associated peripheral neuropathy of all extremities (both upper and lower), gastroparesis, and erectile dysfunction.  See the April 2014 Board remand.  Consider as well that entitlement to service connection also since has been established for coronary artery disease (CAD).  See May 2014 RO rating decision.

In October 2014, the Veteran underwent this requested VA examination, and the examiner submitted a Sleep Apnea Disability Benefits Questionnaire (DBQ) and opinion.  According to the report, the examiner concluded that it is less likely than not that the Veteran had symptoms present during his military service that were manifestations of undiagnosed sleep apnea.  The examiner added that the Veteran's complaints of insomnia may be secondary to his service-connected PTSD, but those would need to be evaluated by a compensation and pension psychological examiner.  See the October 2014 DBQ report.  While the Board acknowledges the opinion provided, the symptom of insomnia is currently contemplated in the rating for his service-connected PTSD.  38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2014).  

More importantly, however, the examiner failed to provide an etiological opinion as to whether the Veteran's sleep apnea was caused or is being aggravated by his service-connected disabilities.  Because the examiner did not comply with the remand instructions concerning this claim, corrective action is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  

As concerning the purported additional claim of derivative entitlement to a TDIU, the Court seems to suggest that the question of unemployability due to the Veteran's service-connected disabilities is sufficiently suggested by the evidence of record, such that VA is required to address whether this additional TDIU claim has been raised.  The Joint Motion for Partial Remand references August 2010 and March 2013 VA examination reports.  In August 2010, the Veteran was afforded a VA examination for his service-connected PTSD.  He reported working as a Veteran's representative for the past two years.  He admitted to missing just two days from work because of his service-connected PTSD.  After mental status evaluation, the examiner diagnosed PTSD, specifically noting the Veteran was just moderately impaired in his ability to maintain employment, including performing job duties in a reliable, flexible, and efficient manner.  At a second VA examination for his service-connected PTSD in March 2013, the Veteran informed the examiner that he was previously employed in the employment office as a Veteran's Representative for two years, but had stopped working in 2011 owing to frequent urination problems.  After mental status evaluation, the examiner diagnosed PTSD and noted that the service-connected PTSD symptoms caused clinically significant distress or impairment in social, occupation, or other important areas of functioning.  

Therefore in light of the points raised in the Joint Motion for Partial Remand, the Board finds that the record appears to raise the issue of entitlement to a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2011).  A claim for a TDIU is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  The Court has held that a request for a TDIU "is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability."  Rice, 22 Vet. App. at 453.  See also Hurd v. West, 13 Vet. App. 449 (2000) (indicating that a TDIU claim is also a claim for increased compensation and, therefore, the effective date rules for increased compensation claims apply to a TDIU claim); Mayhue v. Shinseki, 24 Vet. App. 273 (2011) (determining the Board had failed to apply 38 C.F.R § 3.156(b) when it had treated the Veteran's request for a TDIU as different from his claim for a higher initial rating for his posttraumatic stress disorder (PTSD)).  Entitlement to a TDIU is raised when a Veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased-rating claim only when the Roberson requirements are met).  But there must be cogent evidence of unemployability in the record.  See Rice, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  Therefore, the RO should adjudicate this issue of derivative entitlement to a TDIU in the first instance to avoid prejudicing the Veteran.  See e.g. Bernard v. Brown, Vet. App. 384 (1993).

Having said that, in a claim for a TDIU the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10 (2014), but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2 (2014)."  It is currently the Veteran Benefits Administration's (VBA's) policy that:

If the facts of the case require VA to examine the Veteran [as part of his or her TDIU claim], do not ask the examiner to opine as to whether or not the Veteran is unemployable due to his or her service-connected disabilities.  The responsibility for this decision rests solely with the rating activity.  VA should request that 
the examiner comment instead on the functional impairment caused solely by the service-connected disabilities.  

VBA Fast Letter 13-13 (Jun. 17, 2013) (citations omitted) (emphasis added).  While Fast Letters are not binding on the Board, the information contained therein is consistent with case law, as discussed above.  Floore, 26 Vet. App. at 381.

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Forward the Veteran's electronic file to the examiner that completed the October 2014 Sleep Apnea DBQ, if still available, for a supplemental medical opinion.  The electronic file must be made available to the examiner for review of the relevant history.  A notation to the effect that this record review took place should be included in the examiner's report.  If that examiner is not available, refer the electronic file to a similarly qualified health care professional.  If deemed appropriate by the examiner or the RO/AMC, the Veteran must be afforded any clarifying examination(s).  

After considering the examination findings and other relevant evidence of record, the examiner must provide an opinion as to the likelihood (likely, as likely as not, or unlikely) that the Veteran's sleep apnea was caused OR is being aggravated (i.e., permanently worsened) by any of his service-connected disabilities.  He is currently service-connected for PTSD, diabetes mellitus, associated peripheral neuropathy of all extremities (both upper and lower), gastroparesis, erectile dysfunction, and coronary artery disease.  
The examiner is advised that the Veteran's difficulty falling or staying asleep (i.e., insomnia) is currently recognized as a symptom of his service-connected PTSD.  This additional claim is apart from that, for obstructive sleep apnea.

*In the prior DBQ, there was only comment concerning direct service connection (meaning direct incurrence of the sleep apnea in service or a direct relationship with the Veteran's service).  This additional medical comment is needed to also address the corollary issue of secondary service connection.

Consider also that two opinions are required for secondary service connection claims:

1.  Is the claimed disorder "caused by" or "due to" the service-connected disability? AND

2.  Is the claimed disorder "aggravated by" the service-connected disability (Allen Aggravation)?

Evidence of baseline disability is necessary to establish entitlement to service connection for aggravation of a nonservice-connected condition by a service-connected condition (regulatory change effective from September 2006).  An opinion stating that something "is not related to" or "is not due to" does not answer the question of aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b).


The term "as likely as not" means at least 50-percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

It is imperative the examiner discuss the rationale of the opinion in response to this question, whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting conclusions.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  

2.  Send the Veteran VCAA notice as concerning the additional issue of derivative entitlement to a TDIU.  All notification requirements and development procedures contained in 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159 (2014), must be fully met.

3.  Schedule a VA compensation examination to assess the severity of the Veteran's service-connected disabilities, but especially to determine their impact, either individually or in combination, on his employability owing to their functional impairment.  He must be notified of the date, time and place of the examination and advised that failure to report for any scheduled examination may result in the denial of his TDIU claim.  38 C.F.R. § 3.655 (2014).  A copy of the notice letter must be associated with the electronic file, and a courtesy copy sent to the representative.  

All appropriate diagnostic testing and evaluation needed to make this determination should be performed, and all clinical findings reported in detail.  

The examiner is asked to assess the severity of all of the Veteran's service-connected disabilities (those being PTSD, diabetes mellitus, associated peripheral neuropathy of all extremities (both upper and lower), gastroparesis, erectile dysfunction, and coronary artery disease) and their effect on his ability to obtain and maintain substantially gainful employment versus what would be considered marginal employment in comparison, given his level of education, prior work experience and training, but not taking into account his age or any non-service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19.

If it is determined he is indeed incapable of obtaining or retaining substantially gainful employment because of the severity of these service-connected disabilities, then the examiner is additionally asked to indicate the approximate date of onset of this total occupational impairment.  In doing so, the examiner is asked to reconcile any opinion with all evidence of record.  

It is imperative the examiner discuss the rationale of the opinion in response to this question, whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting conclusions.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  

4.  Then readjudicate the claim for service connection for sleep apnea, including as secondary to service-connected disabilities, in light of this and all other additional evidence.  Also adjudicate the derivative TDIU claim that was raised at the Court in the Joint Motion for Partial Remand.  If these claims are not granted, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

